DETAILED ACTION
This action is response to application number 16/818,331, amendment and remarks, dated on 12/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,631,357 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claim 1, Patent No. 10,631,357 B2 claim 1 discloses a method performed by an access and mobility function (AMF) operating in a wireless communication system (claim 1), the method comprising: 
receiving, from a user equipment (UE), an uplink (UL) non-access stratum (NAS) message that comprises a session management (SM) message (claim 1); and 
transmitting, to the UE, a downlink (DL) NAS message that comprises a cause value indicating that the SM message was not forwarded due to routing failure (claim 1);
wherein an indication that the SM message was not forwarded due to routing failure is transferred, from a lower sublayer of the UE to an upper sublayer of the UE, based on the cause value (claim 1), 
wherein the SM message is generated in the upper sublayer of the UE and is provided to the lower sublayer of the UE (claim 1), and 
wherein the UL NAS message comprising the SM message is sent to the AMF by the lower sublayer of the UE (claim 1).

Regarding Claim 2, Patent No. 10,631,357 B2 claim 2 discloses wherein the upper sublayer of the UE is a Session Management (SM) sublayer that performs protocol data unit (PDU) session control (claim 2), and 
wherein the lower sublayer of the UE is a Mobility Management (MM) sublayer that performs mobility control of the UE (claim 2).

Regarding Claim 3, Patent No. 10,631,357 B2 claim 3 discloses wherein a pre-configured timer, is started by the UE, based on the upper sublayer of the UE providing the SM message to the lower sublayer of the UE (claim 3); and
wherein the pre-configured timer is stopped by the UE, and a procedure related to the SM message is stopped, based on the upper sublayer receiving, from the lower sublayer, the indication that the SM message was not forwarded due to routing failure (claim 3).

Regarding Claim 4, Patent No. 10,631,357 B2 claim 4 discloses wherein at least one re-transmission of the SM message is performed by the UE, based on the pre-configured timer expiring (retransmitting by the SM sublayer, the SM message if the timer expires; claim 4); and 
a procedure related to the SM message is stopped by the UE, based on failure of the at least one re- transmission of the SM message (claim 4). 

Regarding Claim 5, Patent No. 10,631,357 B2 claim 5 discloses wherein the UL NAS message further comprises a data network name (DNN) or single network slice selection assistance information (S-NSSAI) for the selection of a session management function (SMF) to forward the SM message (claim 5).

Regarding Claim 6, Patent No. 10,631,357 B2 claim 6 discloses wherein based on the SM message being a message requesting an establishment of a 

Regarding Claim 7, Patent No. 10,631,357 B2 claim 7 discloses wherein the lower sublayer forwards, to the upper sublayer, information about whether the SM message not being forwarded due to routing failure is permanent or temporary, together with the indication (claim 7).

Regarding Claim 8, Patent No. 10,631,357 B2 claim 8 discloses wherein based on the SM message not being forwarded due to routing failure being permanent, the upper sublayer performs a release procedure for a PDU session or a data network (DN) related to the SM message (claim 8).

Regarding Claim 9, Patent No. 10,631,357 B2 claim 9 discloses wherein the upper sublayer includes the PDU session or the DN in a procedure forbidden list and manages the PDU session or the DN (claim 9).

Regarding Claim 10, Patent No. 10,631,357 B2 claim 10 discloses wherein based on services related to the PDU session or the DN being required, the upper sublayer requests a deregistration to the lower sublayer (claim 10).

Claims 11-20 rejected on the same ground of rejection as presented above in regards to claims 1-13 of the parent applicantion16/496,325, now Patent No. 10,631,357 B2. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
3/04/2022